Citation Nr: 9906433	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  98-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1942 to October 1943.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision confirmed and 
continued a 10 percent rating for an anxiety neurosis which 
had been in effect since April 1950.  The veteran perfected 
an appeal of the rating assigned.  An April 1991 hearing 
officer's decision increased this rating to 50 percent, 
effective June 1990, the date of his claim for an increased 
rating.  He continues to maintain disagreement with this 
evaluation.  


REMAND

In the veteran's substantive appeal, he requested a hearing 
before the Board.  He was scheduled for a videoconference 
hearing before the Board in January 1999.  The undersigned 
Board member was informed by personnel at the RO that the 
veteran would be unable to attend because he was in the 
hospital and would like to reschedule.  The veteran should 
therefore be rescheduled for another hearing before a member 
of the Board in Atlanta, or by videoconference from Atlanta.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing before a 
member of the Board at the RO, or obtain 
documentation from the veteran to the 
effect that he no longer wishes such a 
hearing.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


